Citation Nr: 1631117	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-08 170	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to restoration of a 20 percent rating for status post meniscectomy and plica excision, right knee, reduced from 20 percent to 10 percent, effective March 1, 2011.  

2. Evaluation of degenerative disc disease of the lumbar spine and facet joint arthropathy of the lumbar spine, currently evaluated as 20 percent disabling.

3. Evaluation of left lower extremity lumbar pseudoradicular pain syndrome, currently evaluated as 10 percent disabling.

4. Evaluation of right lower extremity lumbar pseudoradicular pain syndrome, currently evaluated as noncompensable.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in St. Petersburg, Florida has since taken jurisdiction over the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets any further delay in the adjudication of this appeal, an additional remand is necessary.  A hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  If an appellant fails to appear for a hearing, without good cause, the case will be processed as though the request for the hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2015).  

This matter came before the Board in September 2015, at which time it acknowledged that the Veteran had failed to appear for a requested videoconference hearing before a Veterans Law Judge, but that the record indicated that the Veteran had recently moved and may not have received notice of his hearing.  Therefore, the Board directed that the Veteran be contacted to verify his present mailing address and then take appropriate action to schedule the Veteran for the requested hearing.

Following that remand, the Veteran was contacted and his updated mailing address obtained in March of 2016.  However, beginning in June 2016, all correspondence sent to the Veteran at his most recently reported address, including all hearing notices, were returned to VA as undeliverable.  The Veteran failed to appear at a hearing scheduled for July 1, 2016.  

On July 22, 2016, after the Veteran had failed to appear at his scheduled hearing, correspondence was sent to a new address which informed him that his appeal had been transferred to the Board and that he would receive separate correspondence notifying him of the date and time of his requested video hearing.   Therefore, because he was notified at his most recent address that his hearing will be scheduled separately, implying that a hearing will be scheduled in the future, the Board will afford the benefit of the doubt and find good cause for missing the most recently scheduled hearing.  As such, the Board will issue a second remand so that he may be notified of the hearing at his most recent address.  

Although the Board has agreed to remand this issue a second time for the scheduling of the requested hearing, the Board reminds the Veteran that he has a duty to keep VA apprised of his whereabouts in the future.  Specifically, the Veteran has a duty to notify VA of any future change of address.  The duty to assist "is not always a one-way street;" and "if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, any future failure to appear for a requested videoconference hearing due to the Veteran's failure to keep VA apprised of his present address may result in the Board finding an absence of good cause for missing that hearing.  38 C.F.R. § 20.702(d).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and verify his present correct mailing address.

2. Thereafter, the AOJ should take appropriate action to schedule the Veteran for a videoconference hearing to be held before a Veterans Law Judge.  A copy of the letter scheduling the Veteran for that hearing should be included in the record.  After the hearing is conducted, or in the event that the Veteran withdraws his hearing request or fails to report for the scheduled hearing without good cause, the issue should be returned to the Board in accordance with all appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




